UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-6144


SPENCER UTSEY,

                 Plaintiff - Appellant,

          v.

STATE OF SOUTH CAROLINA; MAYOR OF BISHOPVILLE, in individual
and official capacity; APPELLATE COURT; SALLY ELLIOTT,
Attorney General; LIEBER DEATH ROW; GOVERNOR, in individual
and   official  capacity;   UNITED  STATES   SUPREME  COURT;
PRESIDENT OBAMA, in individual and official capacity,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.      J. Michelle Childs, District
Judge. (8:11-cv-02264-JMC)


Submitted:   May 31, 2012                     Decided:   June 6, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Spencer Utsey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Spencer    Utsey     appeals    the   district      court’s     order

dismissing     his     42     U.S.C.   § 1983   (2006)    complaint        without

prejudice.     We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.        Utsey v. South Carolina, No. 8:11-cv-02264-JMC

(D.S.C. Dec. 1, 2012).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     the    court   and   argument    would    not   aid    the

decisional process.



                                                                        AFFIRMED




                                        2